     Case 4:21-cv-00734-P Document 20 Filed 09/16/21        Page 1 of 1 PageID 98



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

PHONG T. PHAM, et al.,                    §
                                          §
       Plaintiffs,                        §
                                          §
v.                                        §    Civil Action No. 4:21-cv-00734-P
                                          §
TRACY RENAUD and                          §
ALEJANDRO MAYORKAS,                       §
                                          §
       Defendants.                        §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed, and the Magistrate Judge’s

Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District

Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and

they are accepted as the Findings and Conclusions of the Court. Accordingly, this case is

DISMISSED WITHOUT PREJUDICE.

       SO ORDERED on this 16th day of September, 2021.
